                Case 1:20-cv-00516-BAM Document 21 Filed 02/08/21 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 1:20-cv-00516-BAM
      SANDRA L KEPHART,                                   )
13                                                        )       STIPULATION FOR VOLUNTARY
                                                          )       REMAND PURSUANT TO SENTENCE
14                                                        )       FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )
          v.                                              )
16                                                        )
     ANDREW SAUL,                                         )
17   Commissioner of Social Security                      )
                                                          )
18                    Defendant.                          )
                                                          )
19                                                        )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25           On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.


     Stip. For Voluntary Remand; Case 1:20-cv-00516-BAM       1
                Case 1:20-cv-00516-BAM Document 21 Filed 02/08/21 Page 2 of 2


                                                          Respectfully submitted,
 1
 2   Dated: February 5, 2021                              /s/ Shellie Lott*
                                                          (*as authorized via e-mail on 2/2/21)
 3                                                        SHELLIE LOTT
                                                          Attorney for Plaintiff
 4
 5
     Dated: February 5, 2021                              McGREGOR W. SCOTT
 6                                                        United States Attorney
 7                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
 8                                                        Social Security Administration
 9                                              By:       /s/ Marcelo Illarmo
10                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
11
                                                          Attorneys for Defendant
12
13
14                                                        ORDER
15           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
16   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
17   IS HEREBY ORDERED that the above-captioned action is remanded to the Commissioner of
18   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
19   The Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and against
20   Defendant, reversing the final decision of the Commissioner.
21
     IT IS SO ORDERED.
22
23       Dated:      February 8, 2021                                /s/ Barbara    A. McAuliffe       _
                                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     Stip. For Voluntary Remand; Case 1:20-cv-00516-BAM      2
